DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 03/30/2021, in which, claims 1-3, are pending. Claim 1 is independent. Claims 2-3, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, is/are rejected under 35 U.S.C. 103 as being un-patentable over Yamagishi et al., (USPAP 2017/0170754), in view of (DE 10 2017 129459 A1).

Referring to claim 1: Yamagishi teaches an image forming apparatus ([10 of fig 1]), comprising: a plurality of conveyance rollers configured to convey a sheet; ([0024, the sheet feed portion 15 includes a paper feed tray 50, a pick-up roller 51, and a sheet feed roller pair 52]);
 a drive motor ([57 of fig 2])  configured to drive the conveyance rollers; ([0031] As shown in FIG. 2, the conveying roller 150 is rotationally driven by a driving force generated by a drive motor 57 and transmitted via a drive transmission mechanism, such as a gear]), and 
a controller  ([58 of fig 2]) configured to generate a control signal to control the drive motor ([57 of fig 2]) based on information indicating a rotational speed of the drive motor, wherein the controller generates an initial control signal as the control signal to drive the conveyance rollers since before conveyance of the sheet by the conveyance rollers, ([the conveying roller 150 rotates by using the driving force, which is transmitted from the drive motor 57 controlled by the motor controller 58, to convey the sheet member P1] 0035-0036]), acquires a characteristic value of the initial control signal as a reference value, and performs, while the conveyance rollers ([150 of fig 1]) are conveying the sheet, determination processing to determine whether or not to stop driving of the conveyance rollers ([150 of fig 1]) based on the characteristic value of the control signal and the reference value, ([0045] the motor controller 58 to perform such a 
Yamagishi doesn’t explicitly teach acquires a characteristic value of the initial control signal as a reference value, and performs, while the conveyance rollers are conveying the sheet, determination processing to determine whether or not to stop driving of the conveyance rollers based on the characteristic value of the control signal and the reference value.
Heneze Herbert teaches acquires a characteristic value of the initial control signal as a reference value, and performs, while the conveyance rollers are conveying the sheet, determination processing to determine whether or not to stop driving of the conveyance rollers based on the characteristic value of the control signal and the reference value, ([the method comprises checking for the presence of a reference operating state, determining a current of the motorized roller if the reference operating state is present, and comparing the determined current of the motorized roller with a reference value for the reference operating state, see abstract]).
Yamagishi could be modified with the teachings of Heneze Herbert, and this modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to control the feeding roller via drive motor in different document conveying condition, such us thickness or size of the document to be fed the overheating of the motor that drive the conveyance of the roller of image forming apparatus.


Referring to claim 2: Yamagishi teaches an image forming apparatus ([10 of fig 1]), further comprising a sheet tray ([50 of fig 1]) which carries the sheet,  ([P1 of fig 2]) wherein a pickup roller ([51 of fig 1])]) which picks up the sheet  ([P1 of fig 1]) on the sheet tray, ([50 of fig 1]) and when the pickup roller ([51 of fig 1]) has picked up the sheet, the controller ([controller 58 of fig 2]) does not perform the determination processing during a prescribed period from when the sheet was picked up, (see 0062-0063]).

Referring to claim 3: Yamagishi teaches an image forming apparatus ([10 of fig 1]), further comprising a notification section configured to notify a user of information, wherein when the driving of the conveyance rollers has been stopped, the controller causes the notification section to notify of an error message as the information, (it is inherent that the image forming device of fig 1 have to notify a user when an error occur in the system]).

Conclusion
Examiner Notes: The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677